By the Court.
This is a special motion, and requires two days’ notice. Time to declare or plead, like amendments, are authorized at the discretion of the court, but are not “ proceedings specifically directed by the statute,” and are therefore not within the exception contained in the twenty-*674¡second rule of the court. It should be remembered, too, that when special circumstances are required to entitle a party to his motion, those circumstances ought to be verified $>y affidavit, unless they are admitted by the opposite party.